DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received June 17, 2022.  Claims 1-3 and 5-21 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 10, 12-14, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Barker, US 4,126,563.
Barker teaches a solid composition for treating fabrics comprising 18% urea and 45% distearyl dimethyl ammonium chloride (col. 7, example II).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 10 and 17, quaternary ammonium surfactants are cationic surfactants.
Applicants have traversed this rejection on the grounds the reference does not teach a composition “dispensable and processable in water”.  First, the examiner is not clear what “processable” means.  What process is that?  Applicants refer to wash and rinse cycles, but these are not found in the claims at hand. Second, no amount of water is specified, so even relatively small amounts of water, that might be found from wet clothes, will satisfy this limitation.  And most important, a composition is claimed, not a process for softening clothes in a washing machine.  As the composition of the reference is identical to the composition claimed, the composition of the reference should be every bit as “dispensable and processable” as the composition claimed.

Claims 1, 2, 4, 7, 9, 10, 12-14, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Ladd et al, US 4,911,851.
Ladd et al teach a solid fabric softener comprising 20% methyl-1-tallow amidoethyl-2-tallow imidazolinium methyl sulfate, and 8% urea (col. 11, sample 8).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 10 and 17, quaternary ammonium surfactants are cationic surfactants.
Applicants have traversed this rejection for the same reasons above, and the examiner’s response is the same.

Claims 1, 2, 5-10, 12-15, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Marshall et al, US 3,936,538.
Marshall et al teach a solid fabric softener comprising 31.3% amidoamine softener, 6.9% urea, 6.9% ethoxylated glycerol monostearate (a nonionic surfactant containing a C18 alkyl group and so satisfies the softening booster and processing aid claimed), and polyethylene glycol (col. 9, example 5).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  
With respect to claim 6, a “deposition aid” is a broad term that is also satisfied by a nonionic surfactant.
Applicants have traversed this rejection for the same reasons above, and the examiner’s response is the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al, US 2003/0186835.
Gregory et al teach a solid fabric softener comprising 25% di-hardened oleic ester of triethanol ammonium methyl sulphate (an esterquat), 50% urea, 5% C9-11 (7EO) (a nonionic surfactant containing a C9-11 alkyl group and so satisfies the softening booster and processing aid claimed), zeolite, and flow aid (¶128, example C).  Urea as a carrier may be used in a broad range of 10-95% (¶61), as well as the quaternary ammonium compounds, which may be present in amounts from 10-95% (¶45), and these fabric softeners may be in bar or tablet form (¶119).  It would have been obvious for one of ordinary skill in the art to use less carrier in example C with confidence of forming an effective fabric softener as this amount of carrier is contemplated by the reference.
With respect to claim 6, the reference specifically teaches a deposition aid (¶128, example 1).
With respect to claims 18 and 19, these compositions may be used in washing machines and a bar or tablet will obviously be suitable for multiple washings (¶121).
With respect to claims 20 and 21, as it is obvious to form the fabric softener claimed, example C will have the same reduced yellowing properties claimed, and persons of skill in the art and consumers alike understand warm water is obvious to use in fabric washing.
Applicants have traversed this rejection on the fact that in practice, the compositions of the reference have more carrier than quat, and this is true, and the argument is well taken.  However, the reference contemplates amounts of quat and carrier that will satisfy the range claimed, and when a composition contains only two well-known ingredients, common in fabric softeners, the amounts of these well-known ingredients in insufficient to render the claims allowable when amounts overlapping the claimed ranges are taught by the reference, however broadly.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wetrosky et al, US 10,113,139.
Wetrosky et al teach a solid fabric softener with reduced yellowing comprising 44% methyl bis[ethyl (tallowate)]-2- hydroxyethyl ammonium methyl sulfate (an esterquat), 30% urea, 5% C13 (9EO) (a nonionic surfactant containing a C13 alkyl group and so satisfies the softening booster and processing aid claimed), 6% siloxane emulsion, and polyethylene glycol (col. 15, formula 1).  Urea as a carrier may be used in amounts as low as 19%, the quat may be used in amounts as high as 45% (claim 1), and these fabric softeners may be in bar, block, or tablet form (col. 6, lines 47-50).  It would have been obvious for one of ordinary skill in the art to use less carrier in formula 1 with confidence of forming an effective fabric softener as this amount of carrier is contemplated by the reference.
With respect to claim 3, dialkyl dimethyl quats are suitable fabric softening compounds of the invention (col. 5, lines 1-5).
With respect to claim 6, a “deposition aid” is a broad term that is also satisfied by a nonionic surfactant.
With respect to claims 18 and 19, these compositions may be used in washing machines and a bar or tablet will obviously be suitable for multiple washings (claim 6).
With respect to claims 20 and 21, the reference is directed to reduced yellowing, and persons of skill in the art and consumers alike understand the fabric softener is slowly diluted with water and warm water is obvious to use in fabric washing.
Applicants have traversed this rejection on the grounds the reference does not teach quat to carrier in a ratio of 2.5 to 6.  The examiner disagrees and maintains the use of the tern “about” in these ranges allows sufficient tolerance to arrive at a ratio of quat to carrier of 2.5.  Even if the ratio is slightly off, as stated above, when a composition contains only two well-known ingredients, common in fabric softeners, the amounts of these well-known ingredients in insufficient to render the claims allowable when amounts overlapping the claimed ranges are taught by the reference, however broadly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761